DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation " a face, referred to as the front face, of a supporting substrate " in line 2, “a face, referred to as the electroluminescent face, of the electroluminescent structures” in line 5, “a face, referred to as the temporary face, of a temporary substrate”  in line 9 and “transfer of the electroluminescent structures onto a face, referred to as the accommodating face, of the accommodating substrate”  in line 12. There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the Examiner will treat " a face, referred to as the front face, of a supporting substrate " in line 2, “a face, referred to as the electroluminescent face, of the electroluminescent structures” in line 5, “a face, referred to as the temporary face, of a temporary substrate”  in line 9 and “a face, referred to as the accommodating face, of the accommodating substrate”  in line 12 as 
-- a front face of a supporting substrate-- in line 2, --an electroluminescent face of the electroluminescent structures-- in line 5, --a temporary face of a temporary substrate--  in line 9 and -an accommodating face of the accommodating substrate--  in line 12.

Claims 21, 28-30 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites “structures formed on a face, referred to as the front face, of a supporting substrate and separated from each other by tracks”
It is not clear is Applicant is trying to Claim that structures are separated from each other by tracks OR structures and a face of a supporting substrate are separated from each other by tracks.
For the purposes of examination the Examiner will treat Claim limitation as structures are separated from each other by tracks.

Claim 29 recites “the formation of a first layer” and “said layer”
It is not clear is applicant is trying to introduce a new first layer or further limit first layer introduced in independent Claim 21.
For the purposes of examination, the Examiner will treat “a first layer” as –the first layer and “said layer” as --the first layer--.

Claim 30 recites “a second material”.
It is not clear is applicant is trying to introduce a new a second material or further limit the second material introduced in independent Claim 21.
For the purposes of examination, the Examiner will treat “a mecond material” as –the second material--.

Claim 22 recites the limitation " the relative difference between the thermal expansion coefficient of the second material” in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the Examiner will treat "the relative difference between the thermal expansion coefficient of the second material” as –a relative difference between the thermal expansion coefficient of the second material--.

Claim Objections
Claims 21, 27-34 and 40 objected to because of the following informalities:  
Claims contain limitation describing intended method steps without utilizing positively recited method step language.
The Examiner recommends using positively recited method step language i.e. “forming”, “removing” and “transferring”.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 27 28, 32, 33, 37-40 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Herrmann (US 2021/0104649 A1).
Regarding Claim 21, Herrmann (Fig. 1) discloses a method for transferring electroluminescent structures (2) [0080-0082[ formed on a face, referred to as the front face (top of 20), of a supporting substrate (20) and separated from each other by tracks (6), the method comprising the following successive steps: 
a) formation of an intermediate layer (temporary connecting means 72) provided with first regions (regions over 2), made from a first material (adhesive [0089]) covering a face , referred to as the electroluminescent face ( top of 2), of the electroluminescent structures (2), and reflective walls (24 “energization shell…reflective metal such as silver, or of both [0083]”) formed in trenches (trenches between 2) above the tracks (above 6) and separating said first regions (regions above 2), said walls (24) comprising a metal film (24) covering at least the sides of the trenches (trenches between 2)  as well as a second material (5) covering the metal film (24) and filling in said trenches (See trenches between 2) (Fig. 1 (F, G); 
b) assembling the intermediate layer (72) and a face, referred to as the temporary face (face of 71), of a temporary substrate (71) (Fig. 1G); 
c) at least partial removal of the supporting substrate (20) (Fig. 1H) [0090]; 
d) transfer of the electroluminescent structures (2) onto a face, referred to as the accommodating face, of the accommodating substrate (3, 4), at least one of the first (adhesive [0089]) and second materials being intended to provide adhesion between the intermediate layer (72) and the temporary face (face of 71).
The Examiner recommends using positively recited method step language i.e. “forming”, “removing” and “transferring”.
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “intended to provide adhesion” does not distinguish the present invention over the prior art of Herrmann who teaches the structure as claimed. 

Regarding Claim 27, Herrmann (Fig. 1) discloses the according to claim 21, wherein step b) comprises the following steps: b1) putting the intermediate layer (72) in contact with the temporary face (face of 71), b2) heat treatment of the assembly thus formed at a temperature of less than 5000C. 
The Examiner notes since the positive method step is not claimed in B2 the limitation of B2 is considered to be met as long as putting the intermediate layer in contact with the temporary face is performed at temperature of less than 5000C (i.e room temperature) 


Regarding Claim 28, Herrmann (Fig. 1) discloses the according to claim 21, wherein step a) comprises the following steps: a1) formation of the first regions (regions above and around 2), a2) formation of the metal film that comprises the deposition of a metal layer walls (24 “energization shell…reflective metal such as silver, or of both [0083]”) covering the first regions (regions above 2) and at least the sides of the trenches, (Fig. 1E) a3) filling of the trenches with the second material (5). (Fig. 1E, F)
The Examiner recommends using positively recited method step language i.e. “forming”, “removing” and “transferring”.

Regarding Claim 29, Herrmann (Fig. 1) discloses the according to claim 28, wherein step a1) comprises the formation of a first layer (72) made from the first material, followed by the definition of the first regions in said layer.
The Examiner notes since the positive method step is not claimed in A1 the limitation of “definition of the first regions in said layer.” is met if first regions above 2 can be defined. 

Regarding Claim 30, Herrmann (Fig. 1) discloses the method according to claim 28, wherein step a3) comprises the formation of a second layer (5), made from a second material, covering the first regions (regions above and around 2) and filling the trenches (trenches between 2) (Fig. 1F).


Regarding Claim 32, Herrmann (Fig. 1) discloses the according to claim 21, wherein step c) is followed by a step c1) of formation of metal contacts (46) on a face, opposite to the electroluminescent face (top of 2) , of the electroluminescent structures (2), the accommodating face further comprising interconnection means (43 through contacts) intended to cooperate with the metal contacts (46) and thus to individually address each of the electroluminescent structures (2) [0094].
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “intended to cooperate” does not distinguish the present invention over the prior art of Herrmann who teaches the structure as claimed. 
The Examiner recommends using positively recited method step language i.e. “forming”, “removing” and “transferring”.



Regarding Claim 33, Herrmann (Fig. 1) discloses the according to claim 21, wherein the transfer step d) comprises the steps of: d1) formation of an assembly comprising the accommodating substrate (3, 4) and the temporary substrate (71), the electroluminescent structures (2) being interposed between said substrates; d2) removal of the temporary substrate (71) (Fig. 1H-1J).
The Examiner recommends using positively recited method step language i.e. “forming”, “removing” and “transferring”.

Regarding Claim 37, Herrmann (Fig. 1) discloses the method according to claim 21, wherein the electroluminescent structures (2) each comprise an active layer (22) interposed between a first layer of semiconductor (21) and a second layer of semiconductor (23) [0080, 0081].

Regarding Claim 38, Herrmann (Fig. 1) discloses the method according to claim 21, wherein each electroluminescent structure (2) comprises a plurality of nanowires perpendicular to the electroluminescent face (face of 20) (Fig. 1C).

Regarding Claim 39, Herrmann (Fig. 1) discloses the method according to claim 21, wherein the electroluminescent structures (2) are arranged in a matrix fashion (Fig. 1D).

Regarding Claim 40, Herrmann (Fig. 1) discloses the method according to claim 21, wherein step d) is followed by a step e) of removal of the first regions (removal of 72 in Fig. 1J) and preserving the reflective walls, intended to bare the electroluminescent faces (Top of 2).



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US 2021/0104649 A1).
Regarding Claim 23, Herrmann (Fig. 1) discloses the method according to claim 21, wherein 
one or other of the first (adhesive [0089]) and second materials intended to provide adhesion between the intermediate layer (72) and the temporary face (face of 71).
Herrmann does not explicitly disclose that the first and second materials comprises a thermoplastic polymer.
However, in a different embodiment Herrmann (Fig. 5) discloses covering electroluminescent structures (2) in thermoplastic material. [0065, 0178]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Herrmann such that first and second materials comprises a thermoplastic polymer such that that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “intended to provide adhesion” does not distinguish the present invention over the prior art of Herrmann who teaches the structure as claimed. 


Regarding Claim 24, Herrmann (Fig. 1) discloses the method according to claim 23.
Herrmann does not explicitly disclose that the other one of the first and second materials comprises a thermosetting polymer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Herrmann such that first and second materials comprises a thermoplastic polymer since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US 2021/0104649 A1) in view of Uemura et al. (US 2008/0210955 A1)
Regarding Claim 25, Herrmann (Fig. 1) discloses the method according to claim 21. 
Herrmann does not explicitly disclose the first and second materials are polyimides.
Uemura (Fig. 1G-1F) discloses material (17) between electroluminescent structures (11, 12, 13) [0055]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Herrmann in view of  Uemura such that the first and second materials are polyimides in order to prevent cracking or chipping of the protective film and prevent decomposition or discoloration, and durability of the produced semiconductor devices can be enhanced by virtue of high heat resistance of the resin [0055].



Regarding Claim 26, Herrmann (Fig. 1) discloses the method according to claim 21. 
Herrmann does not explicitly disclose wherein the first and second materials have a glass transition temperature between 150°C and 450°C.
Uemura (Fig. 1G-1F) discloses material (17) between electroluminescent structures (11, 12, 13) having a glass transition temperature between 150°C and 450°C. (200C [0055]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Herrmann in view of  Uemura such that the first and second materials have a glass transition temperature between 150°C and 450°C in order to prevent decomposition or discoloration, and durability of the produced semiconductor devices can be enhanced by virtue of high heat resistance of the resin [0055].






Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US 2021/0104649 A1) in view of Pokhuriyal et al. (US 2017/0301660 A1).
Regarding Claim 31, Herrmann (Fig. 1) discloses the method  according to claim 21,
Herrmann does not explicitly disclose step c) comprises a mechanical thinning executed by abrasion.
Pokhuriyal (Fig. 3) discloses a step of mechanical thinning executed by abrasion.(grinding) [0030].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Herrmann in view of  Pokhuriyal such that a step of mechanical thinning executed by abrasion in order remove growth substrate [0030]



Allowable Subject Matter
Claim 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-36 are objected as being dependent of Claim 34 



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891